—In an action, inter alia, to recover damages for wrongful discharge, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (Kohn, J.), entered June 6, 1997, as dismissed the causes of action in the complaint to recover damages for intentional infliction of emotional distress and prima facie tort.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the court properly dismissed her causes of action to recover damages for intentional infliction of emotional distress and prima facie tort. The plaintiff has not alleged facts which demonstrate extreme and outrageous conduct on the part of the defendants to support either tort (see, Howell v New York Post Co., 81 NY2d 115, 121; Tramontozzi v St. Francis Coll., 232 AD2d 629). Moreover, since there exists no tort in New York for abusive or wrongful discharge of an at-will employee, the plaintiff cannot subvert or circumvent the traditional at-will employment rule by recasting her causes of action as the tort of the intentional infliction of emotional distress or as a prima facie tort (see, Murphy v American Home Prods. Corp., 58 NY2d 293, 303-304; Tramontozzi v St. Francis Coll., supra). Bracken, J. P., Copertino, Santucci and Florio, JJ., concur.